DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-4, 6, 9-13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McPeters et al. (U.S. Patent Application Publication No. 2020/0242797 A1), in view of Rahimi et al. (U.S. Patent No. 11,073,902 B1), and further in view of Schkolne et al. (U.S. Patent Application Publication No. 2004/0233223 A1).
6. 	Regarding Claim 1, McPeters discloses A method, (Abstract reciting “In a method for orienting AR information for display to a user of a user device disposed within a dynamic environment, …”) comprising: 	generating a digital model (paragraph [0038] reciting “… At S110, a physical fiducial marker 30 is placed in a viewable location within the target area 20. At S120, within an application programmed into the mobile device 50, the user 10 selects and displays a model image 20′ of the target area 20.” Model image area 20’ corresponds to a digital model.) in a physical space, (see FIG. 5 wherein target area 20 corresponds to physical space.) the digital model including at least one model marker, (paragraph [0038] reciting “… In some cases, the AR information may be requested of and received from the central processor 110. If desired, the user 10 can fine-tune the position of the digital model 20′ and/or the digital marker 30′ to more accurately align the digital environment with the physical environment. The method ends at S195.”  Digital maker 30’ corresponds to at least one model marker.) the physical space including at least one physical marker; (paragraph [0038] reciting “… At S170, the AR information associated with the physical fiducial marker 30 may be displayed on the mobile device. …” Fiducial marker 30 corresponds to at least one physical marker.)
	determining a viewing orientation of the digital model for display relative to the physical space based on the at least one model marker and the at least one physical marker; (paragraph [0038] reciting “… The application is configured to allow the user to translate, and in some cases, rotate the model image 20′. FIG. 5 shows the model image 20′ overlaid on the captured image of the target area 20. Notably, the model image 20′ is a low detail wire-frame that does not include or account for details such as the equipment 40 disposed within the target area 20. …”;
	see FIG. 5 wherein the marker 30’ and 30 are relative to each other to shows orientation of the virtual model with respect to the physical model.  3D model of the room can be rotated/translated.)	and displaying at least a portion of the digital model based on the viewing orientation to indicate the model position of the model part relative to the physical space. (see FIG. 4-6; paragraph [0038] reciting “… At S160, the user 10 manipulates the model image 20′ until it matches the mobile device view of the target area 20. The application is configured to allow the user to translate, and in some cases, rotate the model image 20′. FIG. 5 shows the model image 20′ overlaid on the captured image of the target area 20. Notably, the model image 20′ is a low detail wire-frame that does not include or account for details such as the equipment 40 disposed within the target area 20. In FIG. 6, the model image 20′ has been translated downward so as to align it with the image of the target area 20. …”; 	paragraph [0017] reciting “The systems of the invention use AR as the primary medium for presenting environment or object-related information to a user. AR allows presentation of such information on mobile interface devices in graphical or textual form overlaid or adjacent an environmental area or object as it appears in the camera-generated view on the device screen.”  	The mobile device displays the wireframe 3D model of the target area and allows the user the point of view to see the 3D wireframe model displayed from the viewing point of the mobile device.  Once again the physical markers 30 and digital markers 30’ show orientation between 3D model and target area model.)
	While McPeters does not explicitly disclose, Rahimi discloses identifying a model position of a model part that corresponds to a physical position of a physical part of the structure; (col. 5, lines 18-23 reciting “In the example illustrated in FIG. 1B, the virtual boundary has been defined by drawing a base of the virtual boundary on a floor. The virtual boundary can extend up from the base defined by the user such that the virtual boundary forms a virtual wall. The base of the virtual boundary is not limited to a floor.”  	Therefore, a user can draw a virtual line on some physical wall and have that line extend to form a new virtual wall from that physical wall in the augmented reality view.  This newly formed virtual wall corresponds to a virtual model part that corresponds to a physical location of the structure.  Since it is not limited to floor, a line can be drawn on a wall of McPeters as well.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify McPeters with Rahimi so that the user can add more virtual walls to a room or structure.  This is a beneficial modification since McPeters at paragraph [0034] discloses its invention to be used at construction sites.  This allows the user to further add walls to the physical walls for potential new walls to add to building. 
	While the combination of McPeters and Rahimi does not explicitly disclose, Schkolne discloses generating digital model of a structure for construction (paragraph [0060] reciting “In another example, if the tool's physical form resembles a hot-glue gun, the tool's specific primary function will be to spray a stream of “glue” onto virtual objects, which will make the virtual objects appear more flexible, i.e. more rubbery, make the virtual components sticky, so that they stick to one another, or make the virtual objects just appear to be hotter in temperature, e.g., by turning the virtual objects red or orange in color.”  	This ability allows “glue” to be applied to walls generated in Rahimi and in turn allows these walls to be attached to the 3D model of McPeters thereby creating an extended 3D model of the target area.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify McPeters and Rahimi with Schkolne so that the user can add attached new virtual walls onto the digital model of the building as disclosed in McPeter.  This is a beneficial modification as McPeters is concerned with displaying a 3D model of the target area of construction sites and such a modification allows the user to see future walls for construction/addition to the already physically present target area.
7.	Regarding Claim 2, McPeters further discloses The method of claim 1, wherein determining the viewing orientation further comprises: aligning the viewing orientation of the digital model relative to the physical space based on at least one of a position of a device relative to the at least one physical marker or an orientation of the device relative to the at least one physical marker. (paragraph [0038] reciting “… At S150, the application associates the digital and physical fiducial markers. At S160, the user 10 manipulates the model image 20′ until it matches the mobile device view of the target area 20. The application is configured to allow the user to translate, and in some cases, rotate the model image 20′. …”  	The model image 20’ can be change so that it matches the orientation of the mobile device’s view.)
8.	Regarding Claim 3, McPeters further discloses The method of claim 1, wherein determining the viewing orientation further comprises determining the viewing orientation of the digital model based on at least one of an orientation of a device relative to the at least one physical marker, (paragraph [0003] reciting “One of the basic units required for creating an augmented reality visual representation is the image target or marker (referred to herein as a “fiducial” or “fiducial marker”) that is used to locate and orient the viewer relative to the augmented environment. The ability to recognize and track image targets enables the positioning and orientation of virtual objects, such as 3D models and other media, in relation to real world images viewed through the camera of a mobile or other viewing device. The virtual object tracks the position and orientation of the image in real-time so that the viewer's perspective on the object corresponds with their perspective on the image target. Thus, the virtual object appears to be a part of the real world scene.”; see FIG. 4-6, the digital fiducial marker/physical fiducial marker shows orientation of the 3D digital model with respect the view of the mobile device.) a position of the device relative to the at least one physical marker, an acceleration of the device relative to the at least one physical marker, or a velocity of the device relative to the at least one physical marker.  9.	Regarding Claim 4, McPeters further discloses The method of claim 1, wherein displaying the at least the portion of the digital model further comprises: displaying an overlay view of the at least the portion of the digital model relative to a real-time view of the physical space. (see FIG. 4-6 wherein the 3D digital model can be translated and rotated to overlay upon the target area.)
10.	Regarding Claim 6, McPeters further discloses The method of claim 1, further comprising: detecting the physical part in the physical space based on a unique identifier associated with the physical part, wherein the unique identifier includes at least one of a 2D code, (paragraph [0005] reciting “An illustrative aspect of the invention provides a method of orienting AR information for display to a user of a user device disposed within a dynamic environment. The method comprises placing a physical fiducial marker within a target area of the dynamic environment, displaying, by the user device in a device display, a digitally modeled representation of the target area, and positioning, by the user in the display, a digital fiducial marker. …” Physical fiducial marker corresponds to a 2D physical code.) a Quick Response (QR) code, a bar code, an identification number, or a physical characteristic of the physical part.  
11.	Regarding Claim 9, McPeters discloses An apparatus, comprising: a processor configured to execute one or more processes; and memory configured to store a process executable by the processor, the process, when executed, is operable to: (paragraph [0030] reciting “The central processor 110 may be configured or may comprise a processor or processing module and computer executable software (e.g., on a tangible computer-readable medium) configured to perform various processing functions relating to object recognition, including feature extraction to extract lines, edges, ridges, or other localized interest points from an image; detection or segmentation to select a specific set of interest points within an image or segment multiple image regions that contain a specific object of interest; image recognition to categorize a detected object into a particular category; noise reduction; contrast enhancement; and/or space scaling, for example.”)
	generate a digital model (paragraph [0038] reciting “… At S110, a physical fiducial marker 30 is placed in a viewable location within the target area 20. At S120, within an application programmed into the mobile device 50, the user 10 selects and displays a model image 20′ of the target area 20.” Model image area 20’ corresponds to a digital model.) in a physical space, (see FIG. 5 wherein target area 20 corresponds to physical space.) the digital model including at least one model marker, (paragraph [0038] reciting “… In some cases, the AR information may be requested of and received from the central processor 110. If desired, the user 10 can fine-tune the position of the digital model 20′ and/or the digital marker 30′ to more accurately align the digital environment with the physical environment. The method ends at S195.”  Digital maker 30’ corresponds to at least one model marker.) the physical space including at least one physical marker; (paragraph [0038] reciting “… At S170, the AR information associated with the physical fiducial marker 30 may be displayed on the mobile device. …” Fiducial marker 30 corresponds to at least one physical marker.)
	determine a viewing orientation of the digital model for display relative to the physical space based on the at least one model marker and the at least one physical marker; (paragraph [0038] reciting “… The application is configured to allow the user to translate, and in some cases, rotate the model image 20′. FIG. 5 shows the model image 20′ overlaid on the captured image of the target area 20. Notably, the model image 20′ is a low detail wire-frame that does not include or account for details such as the equipment 40 disposed within the target area 20. …”;
	see FIG. 5 wherein the marker 30’ and 30 are relative to each other to shows orientation of the virtual model with respect to the physical model.  3D model of the room can be rotated/translated.)	and display at least a portion of the digital model based on the viewing orientation to indicate the model position of the model part. (see FIG. 4-6; paragraph [0038] reciting “… At S160, the user 10 manipulates the model image 20′ until it matches the mobile device view of the target area 20. The application is configured to allow the user to translate, and in some cases, rotate the model image 20′. FIG. 5 shows the model image 20′ overlaid on the captured image of the target area 20. Notably, the model image 20′ is a low detail wire-frame that does not include or account for details such as the equipment 40 disposed within the target area 20. In FIG. 6, the model image 20′ has been translated downward so as to align it with the image of the target area 20. …”; 	paragraph [0017] reciting “The systems of the invention use AR as the primary medium for presenting environment or object-related information to a user. AR allows presentation of such information on mobile interface devices in graphical or textual form overlaid or adjacent an environmental area or object as it appears in the camera-generated view on the device screen.”  	The mobile device displays the wireframe 3D model of the target area and allows the user the point of view to see the 3D wireframe model displayed from the viewing point of the mobile device.  Once again the physical markers 30 and digital markers 30’ show orientation between 3D model and target area model.)
	While McPeters does not explicitly disclose, Rahimi discloses identify a model position of a model part that corresponds to a physical position of a physical part of the structure; (col. 5, lines 18-23 reciting “In the example illustrated in FIG. 1B, the virtual boundary has been defined by drawing a base of the virtual boundary on a floor. The virtual boundary can extend up from the base defined by the user such that the virtual boundary forms a virtual wall. The base of the virtual boundary is not limited to a floor.”  	Therefore, a user can draw a virtual line on some physical wall and have that line extend to form a new virtual wall from that physical wall in the augmented reality view.  This newly formed virtual wall corresponds to a virtual model part that corresponds to a physical location of the structure.  Since it is not limited to floor, a line can be drawn on a wall of McPeters as well.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify McPeters with Rahimi so that the user can add more virtual walls to a room or structure.  This is a beneficial modification since McPeters at paragraph [0034] discloses its invention to be used at construction sites.  This allows the user to further add walls to the physical walls for potential new walls to add to building.	While the combination of McPeters and Rahimi does not explicitly disclose, Schkolne discloses generate a digital model of a structure for construction (paragraph [0060] reciting “In another example, if the tool's physical form resembles a hot-glue gun, the tool's specific primary function will be to spray a stream of “glue” onto virtual objects, which will make the virtual objects appear more flexible, i.e. more rubbery, make the virtual components sticky, so that they stick to one another, or make the virtual objects just appear to be hotter in temperature, e.g., by turning the virtual objects red or orange in color.”  	This ability allows “glue” to be applied to walls generated in Rahimi and in turn allows these walls to be attached to the 3D model of McPeters thereby creating an extended 3D model of the target area.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify McPeters and Rahimi with Schkolne so that the user can add attached new virtual walls onto the digital model of the building as disclosed in McPeter.  This is a beneficial modification as McPeters is concerned with displaying a 3D model of the target area of construction sites and such a modification allows the user to see future walls for construction/addition to the already physically present target area.
12.	Regarding Claim 10, McPeters further discloses The apparatus of claim 9, wherein the process to determine the viewing orientation of the digital model is further operable to: align the viewing orientation of the digital model relative to the physical space based on at least one of a position of a device relative to the at least one physical marker or an orientation of the device relative to the at least one physical marker. (paragraph [0038] reciting “… At S150, the application associates the digital and physical fiducial markers. At S160, the user 10 manipulates the model image 20′ until it matches the mobile device view of the target area 20. The application is configured to allow the user to translate, and in some cases, rotate the model image 20′. …”  	The model image 20’ can be change so that it matches the orientation of the mobile device’s view.)
13.	Regarding Claim 11, McPeters further discloses The apparatus of claim 9, wherein the process to determine the viewing orientation of the digital model is further operable to determine the viewing orientation of the digital model based on at least one of an orientation of a device relative to the at least one physical marker, (paragraph [0003] reciting “One of the basic units required for creating an augmented reality visual representation is the image target or marker (referred to herein as a “fiducial” or “fiducial marker”) that is used to locate and orient the viewer relative to the augmented environment. The ability to recognize and track image targets enables the positioning and orientation of virtual objects, such as 3D models and other media, in relation to real world images viewed through the camera of a mobile or other viewing device. The virtual object tracks the position and orientation of the image in real-time so that the viewer's perspective on the object corresponds with their perspective on the image target. Thus, the virtual object appears to be a part of the real world scene.”; see FIG. 4-6, the digital fiducial marker/physical fiducial marker shows orientation of the 3D digital model with respect the view of the mobile device.) a position of the device relative to the at least one physical marker, an acceleration of the device relative to the at least one physical marker, or a velocity of the device relative to the at least one physical marker.  
14.	Regarding Claim 12, McPeters further discloses The apparatus of claim 9, wherein the process to display at least the portion of the digital model is further operable to: display an overlay view of the at least the portion of the digital model relative to a real-time view of the physical space. (see FIG. 4-6 wherein the 3D digital model can be translated and rotated to overlay upon the target area.)
15.	Regarding Claim 13, McPeters further discloses The apparatus of claim 9, wherein the process is further operable to: detect the physical part in the physical space based on a unique identifier, wherein the unique identifier includes at least one of a 2D code, (paragraph [0005] reciting “An illustrative aspect of the invention provides a method of orienting AR information for display to a user of a user device disposed within a dynamic environment. The method comprises placing a physical fiducial marker within a target area of the dynamic environment, displaying, by the user device in a device display, a digitally modeled representation of the target area, and positioning, by the user in the display, a digital fiducial marker. …” Physical fiducial marker corresponds to a 2D physical code.) a Quick Response (QR) code, a bar code, an identification number, a size of the physical part, or a shape of the physical part.  
16.	Regarding Claim 16, McPeters discloses A tangible, non-transitory, computer-readable medium having instructions encoded thereon, the instructions, when executed by a processor, are operable to: (paragraph [0030] reciting “The central processor 110 may be configured or may comprise a processor or processing module and computer executable software (e.g., on a tangible computer-readable medium) configured to perform various processing functions relating to object recognition, including feature extraction to extract lines, edges, ridges, or other localized interest points from an image; detection or segmentation to select a specific set of interest points within an image or segment multiple image regions that contain a specific object of interest; image recognition to categorize a detected object into a particular category; noise reduction; contrast enhancement; and/or space scaling, for example.”)
	generate a digital model (paragraph [0038] reciting “… At S110, a physical fiducial marker 30 is placed in a viewable location within the target area 20. At S120, within an application programmed into the mobile device 50, the user 10 selects and displays a model image 20′ of the target area 20.” Model image area 20’ corresponds to a digital model.) in a physical space, (see FIG. 5 wherein target area 20 corresponds to physical space.) the digital model including at least one model marker, the physical space including at least one physical marker; (paragraph [0038] reciting “… At S170, the AR information associated with the physical fiducial marker 30 may be displayed on the mobile device. …” Fiducial marker 30 corresponds to at least one physical marker.)
	determine a viewing orientation of the digital model for display relative to the physical space based on the at least one model marker and the at least one physical marker; (paragraph [0038] reciting “… The application is configured to allow the user to translate, and in some cases, rotate the model image 20′. FIG. 5 shows the model image 20′ overlaid on the captured image of the target area 20. Notably, the model image 20′ is a low detail wire-frame that does not include or account for details such as the equipment 40 disposed within the target area 20. …”;
	see FIG. 5 wherein the marker 30’ and 30 are relative to each other to shows orientation of the virtual model with respect to the physical model.  3D model of the room can be rotated/translated.)
	and display at least a portion of the digital model based on the viewing orientation to indicate the model position of the model part relative to the physical space.  (see FIG. 4-6; paragraph [0038] reciting “… At S160, the user 10 manipulates the model image 20′ until it matches the mobile device view of the target area 20. The application is configured to allow the user to translate, and in some cases, rotate the model image 20′. FIG. 5 shows the model image 20′ overlaid on the captured image of the target area 20. Notably, the model image 20′ is a low detail wire-frame that does not include or account for details such as the equipment 40 disposed within the target area 20. In FIG. 6, the model image 20′ has been translated downward so as to align it with the image of the target area 20. …”; 	paragraph [0017] reciting “The systems of the invention use AR as the primary medium for presenting environment or object-related information to a user. AR allows presentation of such information on mobile interface devices in graphical or textual form overlaid or adjacent an environmental area or object as it appears in the camera-generated view on the device screen.”  	The mobile device displays the wireframe 3D model of the target area and allows the user the point of view to see the 3D wireframe model displayed from the viewing point of the mobile device.  Once again the physical markers 30 and digital markers 30’ show orientation between 3D model and target area model.)
	While McPeters does not explicitly disclose, Rahimi discloses identify a model position of a model part that corresponds to a physical position of a physical part of the structure; (col. 5, lines 18-23 reciting “In the example illustrated in FIG. 1B, the virtual boundary has been defined by drawing a base of the virtual boundary on a floor. The virtual boundary can extend up from the base defined by the user such that the virtual boundary forms a virtual wall. The base of the virtual boundary is not limited to a floor.”  	Therefore, a user can draw a virtual line on some physical wall and have that line extend to form a new virtual wall from that physical wall in the augmented reality view.  This newly formed virtual wall corresponds to a virtual model part that corresponds to a physical location of the structure.  Since it is not limited to floor, a line can be drawn on a wall of McPeters as well.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify McPeters with Rahimi so that the user can add more virtual walls to a room or structure.  This is a beneficial modification since McPeters at paragraph [0034] discloses its invention to be used at construction sites.  This allows the user to further add walls to the physical walls for potential new walls to add to building.	While the combination of McPeters and Rahimi does not explicitly disclose, Schkolne discloses generate a digital model of a structure for construction (paragraph [0060] reciting “In another example, if the tool's physical form resembles a hot-glue gun, the tool's specific primary function will be to spray a stream of “glue” onto virtual objects, which will make the virtual objects appear more flexible, i.e. more rubbery, make the virtual components sticky, so that they stick to one another, or make the virtual objects just appear to be hotter in temperature, e.g., by turning the virtual objects red or orange in color.”  	This ability allows “glue” to be applied to walls generated in Rahimi and in turn allows these walls to be attached to the 3D model of McPeters thereby creating an extended 3D model of the target area.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify McPeters and Rahimi with Schkolne so that the user can add attached new virtual walls onto the digital model of the building as disclosed in McPeter.  This is a beneficial modification as McPeters is concerned with displaying a 3D model of the target area of construction sites and such a modification allows the user to see future walls for construction/addition to the already physically present target area.
17.	Regarding Claim 17, McPeters further discloses The tangible, non-transitory, computer-readable medium of claim 16, wherein the instructions to determine the viewing orientation are further operable to: align the viewing orientation of the digital model relative to the physical space based on at least one of a position of a device relative to the at least one physical marker or an orientation of the device relative to the at least one physical marker. (paragraph [0038] reciting “… At S150, the application associates the digital and physical fiducial markers. At S160, the user 10 manipulates the model image 20′ until it matches the mobile device view of the target area 20. The application is configured to allow the user to translate, and in some cases, rotate the model image 20′. …”  	The model image 20’ can be change so that it matches the orientation of the mobile device’s view.)
18.	Regarding Claim 19, McPeters further discloses The tangible, non-transitory, computer-readable medium of claim 16, wherein the instructions are further operable to: detect the physical part in the physical space based on a unique identifier, wherein the unique identifier includes at least one of a 2D code, (paragraph [0005] reciting “An illustrative aspect of the invention provides a method of orienting AR information for display to a user of a user device disposed within a dynamic environment. The method comprises placing a physical fiducial marker within a target area of the dynamic environment, displaying, by the user device in a device display, a digitally modeled representation of the target area, and positioning, by the user in the display, a digital fiducial marker. …” Physical fiducial marker corresponds to a 2D physical code.) a Quick Response (QR) code, a bar code, an identification number, a size of the physical part, or a shape of the physical part.  
Allowable Subject Matter
19.	Claims 5, 7-8, 14-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites the limitation displaying one or more graphical elements that represent at least one of an installation instruction of the physical part relative to the structure in the physical space, or a navigation instruction to move to a location in the physical space that corresponds to the physical part which is not disclosed nor suggested in the cited references, singly or in combination. 
21.	Claim 7 recites the limitation further comprising: generating a bounding element for display by a device; detecting a unique identifier associated with the physical part within the bounding element; and selecting the physical part from a plurality of physical parts in a field of view of the device based on the unique identifier detected within the bounding element which is not disclosed nor suggested in the cited references, singly or in combination.
22.	Claim 8 recites the limitation wherein the at least one model marker comprises two or more model markers, and wherein the at least one physical marker comprises two or more physical markers which is not disclosed nor suggested in the cited references, singly or in combination.
23.	Claim 14 recites the limitation wherein the process is further operable to: display one or more graphical elements that represent at least one of an installation instruction of the physical part relative to the structure in the physical space, or a navigation instruction to move to a location in the physical space that corresponds to the physical part which is not disclosed nor suggested in the cited references, singly or in combination.
24.	Claim 15 recites the limitation generate a bounding element for display by a device; detect a unique identifier associated with the physical part within the bounding element; and select the physical part from a plurality of physical parts in a field of view of the device based on the unique identifier detected within the bounding element which is not disclosed nor suggested in the cited references, singly or in combination.
25.	Claim 18 recites the limitation display one or more graphical elements that represent at least one of an installation instruction of the physical part relative to the structure in the physical space, or a navigation instruction to move to a location in the physical space for installation of the physical part which is not disclosed nor suggested in the cited references, singly or in combination.
26.	Claim 20 recites the limitation generate a bounding element for display by a device; detect a unique identifier associated with the physical part within the bounding element; and select the physical part from a plurality of physical parts in a field of view of the device based on the unique identifier detected within the bounding element which is not disclosed nor suggested in the cited references, singly or in combination.
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611